NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

VERNAL CURRY,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-2597
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Tom Barber,
Judge.

Vernal Curry, pro se.


PER CURIAM.

             Affirmed. See Adaway v. State, 902 So. 2d 746 (Fla. 2005); Milks v.

State, 894 So. 2d 924 (Fla. 2005); Bizzell v. State, 912 So. 2d 386 (Fla. 2d DCA 2005);

Sheppard v. State, 907 So. 2d 1259 (Fla. 2d DCA 2005); Shaw v. State, 780 So. 2d 188

(Fla. 2d DCA 2001); Gibson v. State, 721 So. 2d 363 (Fla. 2d DCA 1998); Banaszak v.

State, 579 So. 2d 867 (Fla. 2d DCA 1991); Johnson v. State, 917 So. 2d 1011 (Fla. 4th

DCA 2006); Hannah v. State, 869 So. 2d 692 (Fla. 5th DCA 2004); Martell v. State, 676

So. 2d 1030 (Fla. 3d DCA 1996).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.